[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiffs allege that their property was flooded when storm drains overflowed during a rainstorm on August 4, 1997. The first count sounds in negligence and the second alleges recklessness. The fourth prayer for relief claims punitive damages. The defendant now moves to strike the second count and the fourth prayer for relief.
The defendant argues that the second count is insufficient because it merely reiterates the allegations of the first count and describes the defendant's conduct as reckless. The second count, however, expands upon the allegations contained in ¶ 7(n) of the first count. (See Complaint, Second Count, ¶¶ 8-11.)1 The defendant has not made any attempt to demonstrate that the second count is insufficient notwithstanding these additional allegations. Moreover, this court has held that the same factual predicate may sometimes support claims for both negligence and recklessness. Keson v. Unkel, Superior Court, judicial district of Danbury, Docket No. 311300 (April 13, 1994, Moraghan, J.) (9 C.S.C.R. 479). The defendant's motion to strike CT Page 3112 the second count is denied.
The plaintiffs concede that the fourth prayer for relief cannot withstand the motion to strike. Therefore, the motion is granted as to the fourth prayer for relief only.
Moraghan, J.